DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/19/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of 04/19/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, the prior art does not teach or disclose a conveyor having two sleds that operate independently, varying in both the x and y directions, from each other that are capable of coordinated movement and cooperate to hold a container between them and said sleds move together along a rail.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
As to claims 10-15, the prior art does not teach or disclose a conveyor system method operating first and second sleds that cooperate to retain a container between them while exerting a compressive force on the container between the sleds on the container, moving said sleds along a rail to transport the container.   The combination with the rest of the claim language is not taught or fairly suggested in the prior art.

As to claims 16-20, the prior art does not teach or disclose the execution of use of a computer for packaging items as described in claim 16.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
As to claim 21, the prior art does not teach or disclose a pivot device with magnetic members  and one or more limit channels  and one or more limit pins configured to extend into the one or more limit channels.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651